MILLS, Judge.
Arnett appeals Florida Parole and Probation Commission action establishing his presumptive parole release date. We affirm.
There is no ex post facto violation in applying the matrix in effect at the time of interview when the crime was committed prior to enactment of parole guidelines, Lopez v. Florida Parole and Probation Commission, 410 So.2d 1354 (Fla. 1st DCA 1982); Britt v. Florida Parole and Probation Commission, 417 So.2d 1079 (Fla. 1st DCA 1982); Overfield v. Florida Parole and Probation Commission, 418 So.2d 321 (Fla. 1st DCA, 1982).
The sufficiency of the notice given Arnett before the amendment of the objective parole guidelines is an issue for rule challenge proceedings, Canter v. Florida Parole and Probation Commission, 409 So.2d 227 (Fla. 1st DCA 1982).
ERVIN and WIGGINTON, JJ., concur.